TONGUE, J.
This is an action to recover damages to plaintiff’s truck. Defendants appeal from a judgment on a verdict in favor of plaintiff.
Defendant Alford Logging Co., was a logging contractor. Defendant Perry Jones was hired by Alford to fall and buck the timber on timberlands owned by the federal government and plaintiff Carignan was hired to haul the logs from the property. Both Jones and plaintiff were independent contractors. On April 13, 1966, one of plaintiff’s drivers drove his truck up to be loaded. Since there was a truck at the loading dock and since there was no room for the truck to turn around except at the loader, the driver pulled off and parked on a turnout prepared by Alford near the loading dock. The driver then alighted and stood talking with the drivers of two other trucks who were also waiting to be loaded. Nearby, employees of defendant Jones were preparing to fell a lone tree left standing in an area previously logged. Plaintiff and the other drivers watched for about ten minutes the preparations being made for felling the tree. Although the tree was notched to fall in a direction parallel to the trucks, it fell directly over one of plaintiff’s trucks causing $6,123.03 in damage.
*345The complaint alleged that defendant Jones was negligent in that “said defendant felled a tree, which was a hazardous tree, without any precautions for guiding its fall and caused said tree to fall across the roadway used by said plaintiff and other truckers in hauling logs” and that defendant Alford was negligent “in failing to install any system of flagmen or other warning, to warn the truckers using said roadway of the hazard being created.”
At the close of the evidence both defendants moved for a directed verdict. The motions were denied. Defendant Jones contends that his motion should be granted on the ground that there was no evidence to support the allegation that the tree was negligently felled. Defendant Alford contends that the court erred in denying its motion on the ground that there was no evidence of Alford’s knowledge of Jones’ activity in the loading area and on the further ground that plaintiff was contributorily negligent as a matter of law.
We shall first consider defendant Jones’ contention that there was no evidence of negligence on the part of his employees. There was evidence that the tree was a “leaner” and was dangerous for that reason. The tree had not been felled as a part of the initial logging operation in that area because it was considered too dangerous to fell at that time. Defendant Jones or his employees were aware of this danger at the time the tree ivas finally felled. There is also evidence that the tree was felled by incompetent workmen. One of the drivers testified that after the accident defendant Jones “told us they left the tree because it was a bad tree and the faller was supposed to be sick, the bucker was falling and he said *346they had no business doing it.” On the basis of this evidence the jury reasonably could find that defendant Jones and his employees were negligent.
Next, we shall consider the contention that plaintiff’s truck driver was guilty of contributory negligence as a matter of law. It is true that the three truck drivers saw Jones’ employees preparing to fell the tree and watched them for some ten minutes, during which they might have backed the three trucks to a position of safety. We cannot say as a matter of law, however, that reasonable men in that position would have realized the full extent and gravity of the danger or that reasonable men would have then attempted to back their trucks down the road to a position of safety.
The negligence of plaintiff’s truck driver in these circumstances would depend upon his knowledge of the danger involved in felling “leaners”, the direction that the particular tree was leaning, the difficulty involved in backing his truck out of its position of danger, and the availability of another location for the parking of his truck, among other factors, all of which were matters for proper consideration by the jury. Dawson v. Payless For Drugs, 248 Or 334, 341, 433 P2d 1019 (1967).
The question of liability of defendant Alford Logging Co. is more difficult. It is contended by plaintiff on this appeal that Alford was “a possessor of real property” and, as such, had “the duty to warn invitees of danger arising out of the condition of the premises”, with the result that Alford “had more than the duty to warn. He had the duty to correct the unreasonably dangerous situation”, citing 2 Restatement of Torts 2d, § 343; 2 Harper & James, The Law of *347Torts, 1489, § 27.13; Rich v. Tite-Knot Pine Mill, 245 Or 185, 421 P2d 370 (1966); and Dawson v. Payless For Drugs, 248 Or 334, 433 P2d 1019.
These authorities all relate to the “special liability of possessors of land to invitees”. Thus, under that topic heading, the following rule is stated in 2 Restatement of Torts 2d, § 343:
“A possessor of land is subject to liability for physical harm caused to his invitees by a condition on the land if, but only if, he
“(a) knows or by the exercise of reasonable care would discover the condition, and should realize that it involves an unreasonable risk of harm to such invitees, and
“(b) should expect that they will not discover or realize the danger, or will fail to protect themselves against it, and
“(c) fails to exercise reasonable care to protect them against the danger.”
2 Harper & James, The Law of Torts, 1489, § 27.13, relating to the liability of “owners and occupiers of land”, is to a similar effect, as are Rich v. Tite-Knot Pine Mill, supra, at 192 and Dawson v. Payless For Drugs, supra, at 339-40.
Thus, the question is presented whether, under the pleadings and evidence of this case, as well as the basis on which the case was submitted to the jury, plaintiff can properly contend on this appeal that defendant Alford Logging Co. was a “possessor of land” or the “owner or occupier of land”, so as to have such a “special liability” to plaintiff, as an “invitee” upon the land.
*348The complaint, after alleging the corporate capacity of defendant Alford, is as follows:
“II
That the defendant, Perry Jones, at all times herein mentioned Avas in charge of felling and bucking timber adjacent to the old Peavine Road in Clackamas County, Oregon.
“HI
That on the 13th day of April, 1966, the defendant corporation was in charge of logging and removing timber felled and bucked by the co-defendant and in charge of the roadway and the loading of timber on logging trucks.
“IV
That at said time and place plaintiff was the owner and Bob Harmon was the operator of a logging truck in the course of hauling logs for said defendant corporation.
“V
That on said date the defendants felled a tree across plaintiff’s truck, completely demolishing the same, and causing damage in the amount of $6,123.03, which represents the difference in value of the Adelaide prior to and subsequent to said accident.
* * * * #
“VII
That said accident was caused by the negligence of the defendant Perry Jones in the following particulars:
1. Said defendant fell a tree, which was a hazardous tree, without any precautions or guiding its fall and caused said tree to fall across the roadway used by said plaintiff and other truckers in hauling logs.
*349“Yin
That said accident was caused by the negligence of the defendant Alford Logging Co., Inc. in the following particulars:
1. In failing to install any system of flagmen or other warning, warning the truckers using said roadway of the hazard being created.
“IX
That said negligence on the part of each and both of the defendants as hereinabove alleged was the proximate cause of said accident and the damage herein sustained.”
It will be noted that the complaint does not allege that Alford had any control over the falling and bucking of the timber, much less that Alford was the “possessor”, “owner” or “occupier” of the entire tract, including that portion of the property on which the falling and bucking operations were being conducted. Cf. Christopher v. McGuire, 179 Or 116, 119, 169 P2d 879 (1946). On the contrary, the complaint alleges that Jones “at all times herein mentioned, was in charge of felling and bucking timber” and that Alford was “in charge of logging and removing timber felled and bucked by the co-defendant and in charge of the roadway and the loading of timber on logging trucks.”
Similarly, at the time of trial, no evidence was offered to show the relationship between Alford and the owner of the timberland. It appears that the timber was “a National Forest Timber sale”, but it does not appear whether Alford was the purchaser of the timber from the government or whether he had some arrangement with the purchaser for logging the timber. The contract, if any, between Alford and either the government or the purchaser of the timber, and *350setting forth the resulting powers and duties assumed by Alford, was not offered in evidence.
Indeed, there was no evidence of the nature or extent of the possession or control had or exercised by Alford, other than a copy of a contract by which Alford engaged Jones, as an independent contractor, to fall and buck the timber on the tract; testimony that Alford determined what “areas” were to be cut and where to start work, but that he did not control “how I do the work”, together with testimony that Alford entered into a similar contract with Carignan for hauling the logs, under which thirteen trucks, with drivers employed by Carignan, were engaged. There was also testimony that it was presumably Alford who had provided the loading area and the road for the trucks, including a wide place in the snow and mud for the trucks to park while they were waiting to be loaded. There was evidence, however, that normally the trucks did not stop at that location, but did so on the day of the accident only because, due to weather conditions, including snow, there were not enough logs to keep the trucks “moving out” with the result that, -they “piled up”.
There was no evidence, however, that any officer, agent or employee of Alford was either present or engaged in any activity on any portion of the property on the day of its occurrence, or at any other time, much less that Alford had any actual knowledge that Jones had left this lone “leaner” near the road or that Jones intended to fall it on that particular day, or at any other time. In addition, the evidence of the physical “layout” of the loading area, road, cut timber, standing timber and the “leaner” was extremely vague, due to the use by witnesses of a “diagram” which was not offered in evidence.
*351It also appears from the record that no instruction was given by the trial court by which the jury was informed of the nature and extent of the duties of the owner, possessor or occupier of land to an invitee, much less the limitations imposed by law upon the duties owed by such a person. Nor was any such instruction apparently requested by any party. Thus, the basis and manner in which this case was pleaded, tried and submitted to the jury were insufficient to support a verdict against Alford.
In any event, the evidence in this case proved no more than that Alford was the “possessor” and “occupier” of the logging landing and logging road, including the “turn-out” where plaintiff’s truck was parked. Alford was thus under a duty to warn plaintiff’s truck driver of any danger arising out of the condition of the landing, road and “turn-out” of which he knew or should have known, in the exercise of reasonable care. But we do not believe that this imposed upon Alford a duty to inspect other portions of the premises to determine whether there were any leaning trees within reach of the landing, road or “turnout”, much less to determine when Jones intended to fall any such trees.
In this connection, it is also significant that plaintiff made no attempt to impose vicarious liability upon Alford for the negligence of Jones as an independent contractor engaged by Alford to perform an inherently dangerous activity (see 2 Restatement of Torts, § 413). On the contrary, plaintiff conceded on trial that Alford was not responsible for the negligence of Jones. In addition, plaintiff’s complaint (as set forth above) does not plead the employment by Alford of Jones as an independent contractor, either in terms of Restatement, § 413, or otherwise. And, again, no instructions *352were given by which the jury was informed of the nature and extent of the duties owed by one who employs an independent contractor to perform an inherently dangerous activity.
The final remaining question is whether, upon the basis of the pleadings, evidence and instructions in this case, the defendant Alford had a duty to warn plaintiff’s truck drivers that fallers employed by Jones were about to fall a dangerous “leaner” within reach of the roadway on which plaintiff’s trucks were parked —the sole specification of negligence alleged against Alford.
Plaintiff contends on appeal that since there was evidence that Alford “determined the area of cutting”, the jury could infer that “Alford directed the cutting of the tree in question”, with the result that it was necessary that he give some warning to plaintiff’s truck drivers. There is no evidence, however, that Alford told Jones to cut this particular tree or that Alford “directed the falling” of this “leaner”. Indeed, there is no evidence that Alford had any knowledge of the existence of the “leaner”, much less that Alford had any knowledge that employees of defendant Jones intended to fall it on that particular day.
In the absence of such evidence, and in the absence of pleading, evidence and instructions sufficient to provide a basis upon which the jury could properly find that Alford owed either the duties of a “possessor of real property” or the duties of the employer of an independent contractor to perform an inherently dangerous activity, we hold that neither was there any basis upon which the jury could properly find that defendant Alford owed a duty to find out when Jones intended to fall that particular tree and to post flag*353men or to otherwise warn plaintiff’s truck drivers on the day when Jones’ employees undertook to do so.
It follows, for all of these reasons, that the motion of Alford for a directed verdict should have been allowed.
Affirmed as to defendant Jones. Reversed as to defendant Alford Logging Co.